Case 18-15374-mdc Doc 18-1 Filed 11/23/18 Entered 11/23/18 15:55:33     Desc
            Exhibit Exhibit A - the State Court Complaint Page 1 of 6




                                Exhibit A
Case 18-15374-mdc Doc 18-1 Filed 11/23/18 Entered 11/23/18 15:55:33     Desc
            Exhibit Exhibit A - the State Court Complaint Page 2 of 6




                                Exhibit A
Case 18-15374-mdc Doc 18-1 Filed 11/23/18 Entered 11/23/18 15:55:33     Desc
            Exhibit Exhibit A - the State Court Complaint Page 3 of 6




                                Exhibit A
Case 18-15374-mdc Doc 18-1 Filed 11/23/18 Entered 11/23/18 15:55:33     Desc
            Exhibit Exhibit A - the State Court Complaint Page 4 of 6




                                Exhibit A
Case 18-15374-mdc Doc 18-1 Filed 11/23/18 Entered 11/23/18 15:55:33     Desc
            Exhibit Exhibit A - the State Court Complaint Page 5 of 6




                                Exhibit A
Case 18-15374-mdc Doc 18-1 Filed 11/23/18 Entered 11/23/18 15:55:33     Desc
            Exhibit Exhibit A - the State Court Complaint Page 6 of 6




                                Exhibit A
